DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 03/24/21.  Accordingly, claims 20-39 are currently pending; and claims 1-19 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 20 recites the limitation “digital communication system for demodulating received signals, the digital communication system configured to: receive a signal with a nonlinear distortion over a signal path, the signal having a modulation format and comprising a first burst portion for channel characterization and a second burst portion; generate a channel response by performing a frequency domain characterization on the first burst portion; apply the channel response to the second burst portion to determine a set of frequency domain 
It is unclear on basically what make the claimed “digital communication system” structurally different from a certain digital communication system in such a way that the claimed “digital communication system” can perform functions to: “receive a signal with a nonlinear distortion over a signal path, the signal having a modulation format and comprising a first burst portion for channel characterization and a second burst portion; generate a channel response by performing a frequency domain characterization on the first burst portion; apply the channel response to the second burst portion to determine a set of frequency domain symbols; and generate a frequency domain error series for each symbol of the set of frequency domain symbols”, while said certain digital communication system might not be able to do so.  As such, since the claim does not set forth any components for structurally forming the claimed “digital communication system”, it is unclear on what structure the claimed “digital communication system” the applicant is intending to encompass for performing said functions, and therefore, reference  to all structures of the “digital communication system” for performing the claimed functions is indefinite.
-Claims, depended on above claims, are therefore also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 20, 22-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhidkov (2005/0089125) in view of Fang et al (2013/0121393) (both newly-cited).
-Regarding claim 20, Zhidkov teaches a digital communication system (“multicarrier signal receiver”, [0038]) for demodulating received signals, the digital communication system configured to perform a method (see figure 3, and [0006, 0038-0040]) comprising:
procedure  (20) of receive a signal ( r)  with a nonlinear distortion over a signal path (comprising a nonlinear high power amplifier “nonlinear  HPA (10)”, [0007]), the signal having a modulation format (“OFDM”, [0051]) and comprising a first burst portion being a pilot portion (PILOT) (further see (5) of figure 1) and a second burst portion being a data portion ((INPUT BIT STREAM), figure 1) ; 
procedure (30) of generating a channel response (Hk)s  in frequency domain; 
procedure (30) of determining a set of frequency domain symbols (Rk(eq))s, via using a frequency domain equalizer (30), the  set of frequency domain symbols indicating the data portion; and
procedure (35) generating a frequency domain error series (indicated by ( (Rk(eq)-S^k) or (d^k-PS^k)) for each symbol (Rk(eq)) of the set of frequency domain symbols.
Zhidkov does not teach whether the channel response is generated by performing a frequency domain characterization on the first burst portion, as claimed, and whether the set of frequency domain symbols is determined by applying the channel response to the second burst portion, as claimed.

	For further application, since Zhidkov does not teach in detail how the channel response is generated, and how the set of frequency domain symbols are determined, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Zhidkov, as taught by Fang et al, in such a way that the first burst portion would be used for channel characterization, wherein the channel response is generated by performing a frequency domain characterization on the first burst portion, and the set of frequency domain symbols is determined by applying the channel response to the second burst portion, so that the channel response is generated and the set of frequency domain symbols are determined, as required and expected in the digital communication system.
	-Regarding claim 22, Zhidkov teaches that the method comprises: generating the frequency domain error series by computing a respective error vector (indicated by ( (Rk(eq)-S^k) or (d^k-PS^k)) for each symbol (Rk(eq)) of the set of frequency domain symbols, (see figure 3).
	-Regarding claim 23, as for claim 22, Zhidkov teaches that the frequency domain error series is calculated by establishing an error vector sequence  from the respective error vector for each symbol of the set of frequency domain symbols, the error vector sequence being the respective error vector itself.

	Note that the claim recitation “a level of the nonlinear distortion is determined from at least one peak value of a correlation between the signal and an ideal signal” is not given patentable weight over Zhidkov in view of Fang et al because the claim recitation merely indicate an intended use of “the signal” and not further structurally limit the digital communication system that Zhidkov in view of Fang et al anticipated.
	-Regarding claim 26, Zhidkov teqaches that the method is configurable to further comprise: creating, via (19), an ideal signal (OUTPUT BITSTREAM) by performing a reverse forward error correction solution (19) on the signal, (see figure 1).
	-Regarding claim 27, as for claim 20, Zhidkov teache that the modulation format comprises orthogonal frequency division multiplexing (OFDM) (“OFDM”, [0051]).
	Allowable Subject Matter
Claims 28-39 are allowed.
Response to Arguments
Applicant's arguments filed on 03/24/21 have been fully considered.  As results, claims 28-39 are allowable.  However, upon further consideration, newly-added claims 20-27 are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/PHUONG PHU/
Primary Examiner
Art Unit 2632